Order unanimously af*951firmed without costs. Memorandum: The evidence is sufficient to support Family Court’s determination that respondents violated the terms of the order of protection by inflicting excessive corporal punishment on their son Lucas (see, Family Ct Act § 1072). The conflicting testimony at the hearing presented an issue of credibility for the court to resolve, and we find no reason to disturb the court’s determination (see, Matter of Carine T., 183 AD2d 902, 902-903, lv denied 80 NY2d 757). (Appeal from Order of Onondaga County Family Court, Paris, J.— Order of Protection.) Present—Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.